                       No. 6:19-cv-00154

                  Raymond Bradley Roach,
                         Plaintiff,
                            v.
                   Maxey Cerliano et al.,
                       Defendants.

                Before BARKER , District Judge

                           ORDER

    On November 14, 2019, defendants moved for summary
judgment. Doc. 40. On January 2, 2020, United States Magis-
trate Judge John D. Love issued a report and recommendation
that the motion for summary judgment be granted, and that
this action be dismissed without prejudice for failure to ex-
haust administrative remedies. Doc. 42. No objections were
filed. Therefore, the court need only review the report and
recommendation for clear error, abuse of discretion, or legal
conclusions contrary to law. See United States v. Wilson, 864
F.2d 1219, 1221 (5th Cir. 1989).
    The court finds no clear error, abuse of discretion, or legal
conclusions contrary to law in the report and recommenda-
tion. Accordingly, the report and recommendation (Doc. 42)
is adopted. Defendants’ motion for summary judgment (Doc.
40) is granted. This case is dismissed without prejudice for
failure to exhaust administrative remedies, with each side to
bear its own costs. Any outstanding motions are denied as
moot. The clerk of court is directed to close this case.
                      So ordered by the court on March 30, 2020.



                                   J. C AMPBELL B ARKER
                                 United States District Judge
